Citation Nr: 0000494	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  95-30 327	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to helpless child benefits on behalf of the 
appellant's son, [redacted], on the basis of permanent incapacity 
for self-support before attaining the age of 18.





ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from November 1944 to 
October 1945.  The appellant is his surviving spouse and the 
mother of [redacted].  It is shown that [redacted] was the veteran's 
son.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, Puerto Rico, (hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO. 

2.  The individual for whom benefits are sought, [redacted], son 
of the appellant and the veteran, was born in December 1971; 
his 18th birthday was in December 1989.  

3.  The veteran's service qualified him for pension benefits, 
which he was granted effective from 1973.  He died in 
December 1985.

4.  There is insufficient evidence to conclude that [redacted] 
was permanently incapable of self-support at or before he 
attained the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to helpless child benefits on 
behalf of the appellant's son [redacted] on the basis of 
permanent incapacity for self-support before attaining the 
age of 18 are not met.  38 U.S.C.A. §§ 101, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.356 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant has presented sufficient 
evidence to conclude that her claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the appellant's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the appellant's appeal.
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In order to be eligible for entitlement helpless child 
benefits under 38 U.S.C.A. § 101, 38 C.F.R. § 3.356(a), the 
child must be shown to be permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  Further pertinent criteria 
are listed at 38 C.F.R. § 3.356(b), which state as follows:  
Eligibility will be made solely on the basis of whether the 
child is permanently incapable of self-support through his 
own efforts by reason of physical or mental defects.  The 
question of permanent incapacity for self-support is one of 
fact for determination by the rating agency on competent 
evidence of record in the individual case.  Rating criteria 
applicable to disabled veterans are not controlling.  
Principal factors for consideration are: (1) The fact that a 
claimant is earning his or her own support is prima facie 
evidence that he or she is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.  (2) A 
child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established. (3)  It should be borne in 
mind that employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  In such 
cases there should be considered whether the daily activities 
of the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends. (4) The capacity of a 
child for self-support is not determinable upon employment 
afforded solely upon sympathetic or charitable considerations 
and which involved no actual or substantial rendition of 
services.  38 C.F.R. § 3.356.

The veteran was eligible prior to his death for pension 
benefits based on his active duty during World War II.  
Evidence of record indicated such benefits were granted  for 
the veteran effective from 1973.  The veteran died in 
December 1985.

The child of the appellant and veteran for whom benefits are 
sought, [redacted], was born in December 1971.  Thus, he attained 
the age of 18 in December 1989.

Evidence of record reflects inpatient treatment for a few 
days in July 1981 for bronchial asthma.  See e.g. December 3, 
1991, medical certificate completed by Hilton Perez, M.D.  
The record also contains reference to treatment in an 
emergency room for bronchial asthma in June 1983, and 
treatment for dental caries and "mental retardation" in May 
1989.  Id.  Other clinical evidence is of record, including 
that referencing treatment for bronchial asthma in 1981 and 
other times prior to 1989.  Additional evidence dated in 1971 
pertaining to pre-natal care and the premature delivery of 
[redacted] is of record.  

Evidence on file reveals, as noted, some treatment, including 
occasional hospitalization for bronchial asthma and other 
related breathing problems.  It is also noted in these 
records that [redacted] had some "failure to thrive" and 
difficulty maintaining weight.  Some of this was related to 
diet.

After analyzing the evidence summarized above in light of the 
contentions of the appellant, the Board concludes that the 
claim must be denied.  At the outset, the determination of 
the claimed status turns on evidence of the physical 
condition of [redacted] at age 18 or before.  Dobson v. Brown, 4 
Vet. App. 443 (1993).  Considering first the statements of 
the appellant asserting that the [redacted] was "helpless" 
prior to his attaining the age of 18, the Board finds them to 
be of minimal probative value as there is no indication that 
the appellant has the medical expertise to determine whether 
the [redacted] was permanently incapacitated during his childhood 
as a result of illness or disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  While the appellant is 
competent to describe what she observed, there is no clinical 
opinion or other evidence of record to corroborate her 
assertion that [redacted] was permanently incapable of self-
support at or before the age of 18.  

With regard to the other clinical evidence of record, there 
is simply insufficient evidence contained therein documenting 
that [redacted] had the severe medical, physical, or mental 
disability necessary to warrant entitlement to the benefits 
sought.  The references to treatment, including a brief 
period of hospitalization, for bronchial asthma and other 
disabilities do not reflect that [redacted] was "permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18."  The first 
clear mention or mental retardation is post the 18th 
birthday.  It is shown that there were weight gain problems, 
but it is not shown that these were permanent, nor is it 
shown that they would preclude self-support.  Further, there 
is no evidence on file of difficulties in education or in 
other motor skill development such as to permanently preclude 
self-support.  In short, the record contains no clinical 
evidence or opinion from which it could reasonably be 
concluded that the criteria of 38 C.F.R. § 3.356 are met.  
Thus, as the Board finds the "positive" evidence as to the 
existence of a permanently incapacitating disability before 
[redacted] attained the age of 18 to be overcome by the 
"negative" evidence of record, the claim must be denied.  
Gilbert, 1 Vet. App. at 49.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to helpless child benefits on behalf of the 
appellant's son, [redacted], on the basis of permanent incapacity 
for self-support before attaining the age of 18 is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

